Title: From Thomas Jefferson to John Page, 23 January 1764
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Devilsburg, January 23d, 1764.
                    
                    I received your letter of Wednesday the 18th instant; in that, of this day, you mention one which you wrote last Friday, and sent by the Secretary’s boy; but I have neither seen nor heard of such a one. God send, mine of Jan. 19 to you may not have shared the same fate; for, by your letter, I am uncertain whether you have  received it or not; you therein say, ‘you hope to have received an answer from me by this time,’ by which I judge it has miscarried; but you mention mine of Dec. 25, which puts me in spirits again, as I do not know how you should have got intelligence that I had wrote such a one, unless you had seen my letter of Jan. 19, in which it was mentioned—yes, there is one other way by which you might have received such intelligence. My letter of Jan. 19, may have been opened, and the person who did it may have been further incited by curiosity, to ask you if you had received such a letter as they saw mentioned therein; but God send, and I hope this is not the case. Sukey Potter, to whom I sent it, told me yesterday she delivered it to Mr. T. Nelson, the younger, who had delivered it to you—I hope with his own hand. I wish I had followed your example, and wrote it in Latin, and that I had called my dear campana in die, instead of a αδνιλεβ.
                    We must fall on some scheme of communicating our thoughts to each other, which shall be totally unintelligible to every one but to ourselves. I will send you some of these days Shelton’s Tachygraphical Alphabet, and directions. Jack Walker is engaged to Betsy Moore, and desired all his brethren might be made acquainted with his happiness. But I hear he will not be married this year or two. Put campana in die in mind of me; tell him I think as I always did. I have sent my horses up the country, so that it is out of my power to take even an airing on horseback at any time. My paper holds out no longer, so Must bid you adieu.
                